Citation Nr: 0631223	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder. 
 
2.  Entitlement to service connection for a chronic left hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 through January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The case is now before the Board for 
appellate review.

In her September 2006 statement, the veteran's representative 
stated that "the veteran contends his current bilateral knee 
condition is directly related to his service-connected 
bilateral thigh condition."  This matter is REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

There is no evidence showing that the veteran's bilateral 
degenerative joint disease was caused by any event of service 
or caused by his service-connected thigh disability, nor can 
it be presumed to have been caused by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic right 
hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006). 
 
2.  The criteria for service connection for a chronic left 
hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both is right 
and left hip.  He contends that his current disability is the 
result of combat wounds sustained in service.  Service 
connection has been awarded for gunshot wounds to the right 
and left thigh.  The veteran contends that his hip disability 
was incurred at the same time.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or 
degenerative joint disease manifests to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first 
indication of a hip disability came with the veteran's May 
2002 service connection claim.  He indicated in a July 2002 
statement that he had not been treated for his hip.  As such, 
there is no evidence of degenerative joint disease in the 
record prior to the first VA examination in August 2002, more 
than fifty years post-service.  Presumptive service 
connection is not warranted.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service connection has been in effect for the veteran's 
residuals of gunshot wounds to his right and left thigh since 
January 1950.  He filed his bilateral hip claim more than 
fifty years later, in May 2002.  In July 2002, the veteran 
submitted a statement indicating that he had not received 
medical treatment for his hip.  VA followed by affording the 
veteran a VA examination in August 2002.  The x-ray revealed 
degenerative changes in the veteran's knee and hip joints, 
but there was no suggestion in the VA examination report that 
the degenerative changes were related to the 1944 gun shot 
wound to the veteran's thighs.  There is no further medical 
evidence in the file with regard to the veteran's hips until 
the March 2006 VA examination report.  At this time, the 
examiner diagnosed degenerative joint disease of both hips, 
but opined that this condition is not related to the wounds 
suffered by the veteran in 1944.  His reasons for his opinion 
include the fact that the veteran was able to work for the 
next forty years and reported that his hips were fine during 
that time period.  The veteran offered no medical evidence in 
support of his claim upon which the Board can base a 
different result.  Because the record is devoid of evidence 
to suggest that the veteran's bilateral hip disability is 
related to his service-connected thigh disability, service 
connection is not warranted under 38 C.F.R. § 3.310(a).

The preponderance of the evidence is also against the 
veteran's claim for service connection on a direct basis.  
Direct service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  See also Pond v. West,  
12 Vet. App. 341, 346 (1999).  

For injuries alleged to have been incurred in combat, the 
provisions of  
38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Pertinent case law, however, provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability, 
as the veteran is still required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence. See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

As discussed above, the March 2006 VA examiner diagnosed 
degenerative joint disease of both hips.  Thus, the veteran 
has a current disability.  He is recognized by VA as a combat 
veteran, but, there is no indication of a nexus between his 
hip disability and service.  The veteran's service records 
show treatment for gun shot wounds to both thighs, but there 
is no indication of complaints, symptoms, or treatment of any 
kind for one or both of the veteran's hips.  The first 
indication of a hip disability is the veteran's claim made 
fifty-two years following service.  The VA examiner in March 
2006 opined that the veteran's "bilateral joint disease of 
his hips is less likely than not caused by, or the result of, 
his active military service."  The examiner rationalized 
this conclusion by pointing out that the veteran worked for 
forty years following service and reported no problems during 
that time, and that by the veteran's own account he started 
feeling hip pain in the last four to five years.  Thus, there 
is no evidence, from the time of service to the present, to 
suggest that the veteran's current degenerative joint disease 
of both hips is in any way related to service.

The is no question that the veteran's contentions that his 
hip disability is connected to service events cere; however, 
the evidence of record does not demonstrate that he is a 
medical expert or that he is otherwise qualified to express 
an opinion regarding any medical matter.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence showing an in service 
incurrence of the veteran's hip disability is required for 
service connection.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  The veteran filed a motion to 
advance his appeal on the Board's docket.  That motion was 
granted.  38 U.S.C.A. § 7107 (West 2005); 38 C.F.R. § 
20.900(c) (2006).  Sufficient evidence is available to reach 
a decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran several letters that informed him of the 
of the evidence necessary to establish entitlement to service 
connection.  See November 2003, June 2004, November 2004, and 
October 2005 VA letters to the veteran.  The most recent 
letter, dated October 2005, satisfied all requirements of 
38 C.F.R. § 3.159(b)(1) (2006), in that it also notified the 
veteran of what evidence he was expected to provide, of what 
VA would obtain on his behalf, and it asked him to provide VA 
with any pertinent evidence he may have regarding his claims.  
In July 2006, a Supplemental Statement of the Case (SSOC) 
also notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates.  VA is 
therefore in compliance with both 38 C.F.R. § 3.159(b)(1) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d).  Here, the veteran's statements, 
his service medical records, and two VA examination reports 
have been associated with the claims folder.  While the 
veteran's representative, in September 2006, suggested that 
another remand is in order, because the March 2006 VA 
examination report was insufficient, the Board finds that it 
adequately addressed the questions asked and provided 
sufficient rationale for the opinion rendered.  Thus, another 
remand under Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  

VA has done everything reasonably possible to assist the 
veteran.  The veteran submitted a written statement 
indicating that he had received no treatment for the 
disabilities he is claiming.   Another remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to notify and assist the veteran 
and further development is not warranted.  


ORDER

Entitlement to service connection for a chronic right hip 
disorder is denied. 
 
Entitlement to service connection for a chronic left hip 
disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


